   Case 5:20-cv-03275-SAC Document 5 Filed 11/20/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



SCOTT P. ROEDER,

                              Petitioner,

           v.                                 CASE NO. 20-3275-SAC

DAN SCHNURR,

                              Respondent.


                         MEMORANDUM AND ORDER


     This matter is a petition for habeas corpus filed pursuant

to 28 U.S.C. § 2254. Petitioner has filed a motion for an

extension of time to allow him 60 days, rather than 30 days,

to file a traverse. The Court will grant the request.

      Also before the Court is petitioner’s motion to amend the

petition to add the claim that he was subjected to a “pattern

of legal indifference for his rights.” Petitioner states that

he presented this claim in the Kansas Court of Appeals in a pro

se brief filed in his post-conviction action.

      “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court.

In other words, the state prisoner must give the state courts

an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition.” O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999). See Woodford v. Ngo, 548
   Case 5:20-cv-03275-SAC Document 5 Filed 11/20/20 Page 2 of 4




U.S. 81, 92 (2006).

       The federal courts “do not review issues that have been

defaulted on an independent and adequate state procedural ground,

unless the default is excused through a showing of cause and actual

prejudice or a fundamental miscarriage of justice.” Jackson v.

Shanks, 143 F.3d 1313, 1317 (10th Cir. 1998). See also Banks v.

Workman, 692 F.3d 1133, 1144 (10th Cir. 2012) (“When a state court

dismisses a federal claim on the basis of noncompliance with adequate

and independent state procedural rules, federal courts ordinarily

consider such claims procedurally barred and refuse to consider

them.”).

     Petitioner states that he presented the claim he seeks to add

by including it in a pro se brief submitted in his appeal from the

denial of post-conviction relief. In that case, however, the Kansas

Court of Appeals declined to consider several claims due to the

failure to brief them on appeal and due to the fact that one claim

was presented for the first time on appeal. Roeder v. State, 444 P.3d

379 (Table), 2019 WL 3242198, at *2 (Kan. Ct. App. July 19, 2019),

rev. denied, Dec. 18, 2019 (“Although Roeder raised more than five

issues in the K.S.A. 2018 Supp. 60-1507 motion he originally filed

with the district court, he failed to brief some of those issues on

appeal; thus, we deem them abandoned. See State v. Arnett, 307 Kan.

648, 650, 413 P.3d 787 (2018) (holding issues not adequately briefed

are waived or abandoned). Roeder also raises a new issue for the
   Case 5:20-cv-03275-SAC Document 5 Filed 11/20/20 Page 3 of 4




first time on appeal. As a general rule, issues not raised before

the trial court cannot be raised on appeal. See State v. Kelly, 298

Kan. 965, 971, 318 P.3d 987 (2014).”).

     Because the claim petitioner seeks to add to his petition was

not considered by the Kansas Court of Appeals, he may proceed only

if he shows cause and prejudice or a fundamental miscarriage of

justice. To demonstrate cause, he must “show that some objective

factor external to the defense impeded [his] efforts to comply with

the State's procedural rules.” Murray v. Carrier, 477 U.S. 478, 488

(1986) If a petitioner fails to demonstrate “cause,” a court need

not consider whether he can establish the requisite prejudice. Klein

v. Neal, 45 F.3d 1395, 1400 (10th Cir. 1995).

     If petitioner is unable to show cause and prejudice, he must

show that habeas corpus review is needed to avoid “a fundamental

miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750

(1991). This exception is available only in the “extraordinary” case

of one who is “innocent of the crime.” Gilbert v. Scott, 941 F.3d

1065, 1068 n.2 (10th Cir. 1991). To support a claim of actual

innocence, “a petitioner must show that it is more likely than not

that no reasonable juror would have found petitioner guilty beyond

a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 327 (1995).

Ordinarily, this exception “requires [the] petitioner to support his

allegations     of   constitutional      error     with    new    reliable

evidence—whether it be exculpatory scientific evidence, trustworthy
  Case 5:20-cv-03275-SAC Document 5 Filed 11/20/20 Page 4 of 4




eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Id. at 324.

     Accordingly, the Court will direct petitioner to support his

request to amend the petition by showing either cause and prejudice

for his default, or to show that review of this claim is required

to avoid a fundamental miscarriage of justice. If petitioner fails

to make this showing, or to file a timely response, the motion to

amend will be denied.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

an extension of time (Doc. 3) is granted, and the time for filing

a traverse is extended to 60 days.

     IT IS FURTHER ORDERED petitioner is granted to and including

December 11, 2020, to show cause why his defaulted claim should be

considered by the Court.

     IT IS SO ORDERED.

     DATED:   This 20th day of November, 2020, at Topeka, Kansas.



                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
